J-S34006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JANELLE LILLIAN KANJI                      :
                                               :
                       Appellant               :   No. 276 WDA 2022

        Appeal from the Judgment of Sentence Entered February 1, 2022
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000653-2020


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                            FILED: NOVEMBER 8, 2022

        Appellant, Janelle Lillian Kanji, appeals from the February 1, 2022

Judgment of Sentence entered in the Westmoreland County Court of Common

Pleas following her conviction of DUI: Controlled Substance—Impaired Ability

and Possession of Drug Paraphernalia.1 After careful review, we affirm.

        The relevant facts and procedural history are as follows. On October 3,

2019, Appellant ran a red light and rear-ended a minivan driven by Jessica

Anne Rodericks.

        Pennsylvania State Police Trooper Daniel T. Garbowski responded to the

accident. Upon his arrival, he observed Appellant seated in the driver’s seat
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. § 3802(d)(2) and 35 P.S § 780-113(a)(32).
J-S34006-22



of her vehicle “frantically grabbing items, stuffing them into a backpack.”2 He

also noticed the odor of marijuana coming from inside. Trooper Garbowski

thought that Appellant appeared “very, very frantic like she was trying to hide

something.”3

          While Trooper Garbowski was conducting interviews as part of his crash

investigation, Ms. Rodericks interrupted her conversation with Trooper

Garbowski to inform him that Appellant was “pass[ing] off a backpack” to an

unknown man.4 Trooper Garbowski turned in the direction indicated by Ms.

Rodericks and observed a man walk up a hill with Appellant’s backpack and

hand off the backpack to a person in a white-colored vehicle. As the vehicle

then began to drive away, Trooper Garbowski yelled for the backpack to be

returned to the scene.

          During Trooper Garbowski’s interview of her, Appellant admitted that

she had a THC vaping pen in her backpack. That admission, coupled with

Appellant’s “frantic[,] nervous” actions and the impression that Appellant “was

panicking . . . to come up with a story why she crashed the car” caused

Trooper Garbowski to suspect that Appellant was driving under the influence.5


____________________________________________


2   N.T. Suppression, 1/21/21, at 15.

3   Id.

4   Id.

5   Id. at 18.


                                           -2-
J-S34006-22



       Approximately 5 to 10 minutes later, the man to whom Appellant had

given her backpack returned to it to the scene of the accident.         Trooper

Garbowski then searched the backpack and recovered the THC pen.

       Trooper Garbowski administered field sobriety tests, which indicated

that Appellant was impaired and not able to safely drive or operate her vehicle.

As a result, Trooper Garbowski arrested Appellant for suspicion of DUI and

transported to her to a local hospital for a blood draw.       Thereafter, the

Commonwealth charged Appellant with the above crimes.6

       On November 23, 2020, Appellant filed an Omnibus Pre-Trial Motion to

Suppress Evidence. Appellant asserted that Trooper Garbowski’s search of

Appellant’s backpack was unlawful because Trooper Garbowski lacked

probable cause or reasonable suspicion to believe Appellant was engaged in

criminal activity.7




____________________________________________


6The Commonwealth also charged Appellant with DUI: Controlled Substance
or Metabolite and the summary offenses of Failure to Stop at Red Signal,
Prohibiting Text-Based Communications, and Careless Driving.

7Appellant also moved for suppression of the results of her blood test results,
asserting that her blood sample was taken without her voluntary consent and
without a warrant. Following the suppression hearing, the court granted
Appellant’s motion to suppress her blood test results. As a result, the
Commonwealth withdrew the DUI: Controlled Substance or Metabolite charge.



                                           -3-
J-S34006-22



       On January 21, 2021, the suppression court held a hearing on

Appellant’s motion to suppress at which Ms. Rodericks and Trooper Garbowski

testified to the above facts.8

       On February 4, 2021, the suppression court denied Appellant’s motion

to suppress the contents of her backpack finding that the warrantless search

of the bag was permitted due to exigent circumstances.

       On June 16, 2021, Appellant’s bench trial commenced.         The parties

agreed to stipulate to the facts from the transcript from the suppression

hearing. Following argument from counsel, the trial court convicted Appellant

of the above charges.

       On September 14, 2021, the trial court sentenced Appellant to a term

of six months of probation with restrictive conditions of 40 days of electronic

home monitoring for her DUI conviction and a concurrent term of six months

of probation for her Possession conviction. On September 17, 2021, Appellant

filed a post-sentence motion in which she, inter alia, challenged the weight of

the evidence and requested that the court resentence her to 72 hours of

incarceration in lieu of house arrest for her DUI conviction.9

____________________________________________


8 Trooper Garbowski also testified that had Appellant’s backpack remained at
the scene from the outset, he would have searched it immediately because he
“had a suspicion there was something in the backpack that would indicate
either paraphernalia or possession” and “for officer’s safety reasons” to ensure
that Appellant did not have any weapons. Id. at 25.

9After the Westmoreland County Adult Probation and Parole Office determined
that Appellant was not eligible for probation with restrictive conditions,
Appellant expressed a preference to serve jail time instead of house arrest.

                                           -4-
J-S34006-22



      On February 1, 2022, the court resentenced Appellant to a term of 72

hours to 6 months of incarceration for her DUI conviction.         Appellant’s

probation sentence for her Possession conviction did not change. The trial

court denied Appellant’s post-sentence motion in all other respects.

      This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      1. Did the [suppression c]ourt err in failing to suppress the
         contraband found in Appellant’s [backpack] which was
         searched without a warrant and no exception applied?

      2. Was the [t]rial [c]ourt’s verdict at Count 2[: DUI] against the
         weight of the evidence?

      Before we reach the merits of the issues presented, we must consider

whether Appellant has preserved them for our review.

      It is axiomatic that the argument portion of an appellate brief must be

developed with citation to the record and relevant authority.          Pa.R.A.P

2119(a)-(c). “We shall not develop an argument for an appellant, nor shall

we scour the record to find evidence to support an argument.” Milby v. Pote,

189 A.3d 1065, 1079 (Pa. Super. 2018). This Court will address only those

issues properly presented and developed in an appellant’s brief as required by

our rules of appellate procedure. Pa.R.A.P. 2101-2119. As this Court has

made clear, we “will not act as counsel and will not develop arguments on

behalf of an appellant.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007). “Appellate arguments which fail to adhere to these rules may


                                    -5-
J-S34006-22



be considered waived, and arguments which are not appropriately developed

are waived.” Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa. Super. 2014).

See also Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)

(citations omitted) (where “defects in a brief impede our ability to conduct

meaningful appellate review, we may dismiss the appeal entirely or find

certain issues to be waived.”); Pa.R.A.P. 2101 (providing that where the

defects in an appellant’s brief are substantial, this Court may quash or dismiss

the appeal).

      Following our review of the arguments Appellant has presented in

support of her claims, we conclude that they are woefully underdeveloped. In

her two-paragraph argument, Appellant has provided only one reference to

boilerplate authority and no citations whatsoever to the record. Moreover,

Appellant has failed to discuss the facts of this case in the context of

Pennsylvania search and seizure law or weight of the evidence principles and

has not articulated how she believes the trial court erred in light of our

standard of review. We cannot and will not act as Appellant’s counsel and

develop arguments on her behalf.          Appellant’s failure to develop her

arguments have hampered this Court’s ability to conduct meaningful appellate

review. Thus, we conclude that Appellant has waived her claims by failing to

develop them. We, therefore, affirm.

      Judgment of Sentence affirmed.




                                     -6-
J-S34006-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/2022




                          -7-